Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the defendant’s petition for certification limited to the following issue: “Whether the Appellate Court properly concluded that the twenty-four month term of the unallocated alimony and support provision was not modifiable?” Sheehan v. Balasic, 243 Conn. 945, 704 A.2d 798 (1997).